                                          
                                                     

 

Exhibit 10.1

 

2005 INDEPENDENT DIRECTOR AWARD

 

PHANTOM STOCK AWARD AGREEMENT

 

This Phantom Stock Award Agreement (the “Agreement”) has been made as of __,
2005, (the “Date of Award”) between Duke Energy Corporation, a North Carolina
corporation, with its principal offices in Charlotte, North Carolina (the
“Corporation”), and «name” (the “Grantee”).

 

RECITALS

 

Under the Duke Energy Corporation 1998 Long-Term Incentive Plan as amended, and
as it may, from time to time, be further amended (the “Plan”), the Board of
Directors of the Corporation (the “Board”), succeeding, in accordance with
Section 4.5. of the Plan, to the authority of the Compensation Committee of the
Board of Directors (the “Committee”), for an award under the Plan to an
Independent Director, has determined the form of this Agreement and selected the
Grantee, as an Independent Director, to receive the award evidenced by this
Agreement (the “Award”) and the Phantom Stock units and tandem Dividend
Equivalents that are subject hereto. The applicable provisions of the Plan are
incorporated in this Agreement by reference, including the definitions of terms
contained in the Plan.

 

AWARD

 

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Award and upon the following terms and conditions:

 

Section 1.       Number and Nature of Phantom Stock Units and Tandem Dividend
Equivalents.  The number of Phantom Stock units and the number of tandem
Dividend Equivalents subject to this Award are each (number) (x,xxx). Each
Phantom Stock unit, upon becoming vested, before its expiration, represents a
right to receive payment in the form of one (1) share of Common Stock. Each
tandem Dividend Equivalent represents a right to receive cash payments
equivalent to the amount of cash dividends declared and paid on one (1) share of
Common Stock after the Date of Award and before the Dividend Equivalent expires.
Phantom Stock units and Dividend Equivalents are used solely as units of
measurement, and are not shares of Common Stock and the Grantee is not, and has
no rights as, a shareholder of the Corporation by virtue of this Award.

 

Section 2.      Vesting of Phantom Stock Units.  The specified percentage of the
Phantom Stock units subject to this Award, and not previously forfeited, shall
vest, with such percentage considered satisfied to the extent such Phantom Stock
units have previously vested, as follows:

 

 


--------------------------------------------------------------------------------



 

 

a.

Upon Grantee continuously remaining an Independent Director through the date
specified,

 

Vesting Percentage

Date

 

 

20%

__________ ___, 2006

 

40%

__________ ___, 2007

 

60%

__________ ___, 2008

 

80%

__________ ___, 2009

100%

__________ ___, 2010

 

b.

100%, upon Grantee ceasing to continuously remain an Independent Director,
provided such cessation constitutes a “separation from service” within the
meaning of Code Section 409A(a)(2)(A)(i), (i) after Grantee has attained age
sixty-two (62) and has completed at least ten (10) years of continuous service
as an Independent Director, (ii) on or after the date of the annual meeting of
the shareholders of the Corporation coinciding with, or next following,
Grantee’s attainment of age seventy (70), (iii) by reason of Grantee’s total and
permanent disability within the meaning of Code Section 22 (e)(3), or (iv) by
reason of Grantee’s death.

 

c.

100%, upon the occurrence of a Change in Control, provided such occurrence would
satisfy the distribution requirements of Code Section 409A(a)(2)(A)(v).

 

Section 3.          Forfeiture/Expiration. Any Phantom Stock unit subject to
this Award shall be forfeited upon Grantee ceasing to continuously remain an
Independent Director from the Date of Award, except to the extent otherwise
provided in Section 2, and, if not previously vested and paid, or deferred, or
forfeited, shall expire immediately before the tenth anniversary of the Date of
Award. Any Dividend Equivalent subject to this Award shall expire at the time
the unit of Phantom Stock with respect to which the Dividend Equivalent is in
tandem (i) is vested and paid, or deferred, (ii) is forfeited, or (iii) expires.

 

Section 4.          Dividend Equivalent Payments.  Payments with respect to any
Dividend Equivalent subject to this Award shall be paid in cash to the Grantee
as soon as practicable following any time cash dividends are declared and paid
with respect to the Common Stock on or after the Date of Award and before the
Dividend Equivalent expires. However, should the timing of a particular payment
under Section 5 to the Grantee in shares of Common Stock in conjunction with the
timing of a particular cash dividend declared and paid on Common Stock be such
that the Grantee receives such shares without the right to receive such dividend
and the Grantee would not otherwise be entitled to payment under the expiring
Dividend Equivalent with respect to such dividend, the Grantee, nevertheless,
shall be entitled to such payment.

 

Section 5.          Payment of Phantom Stock Units.  Payment of Phantom Stock
units subject to this Award shall be made to the Grantee as soon as practicable
following the time such units become vested in accordance with Section 2, prior
to their expiration, except to the extent deferred by Grantee in accordance with
the provisions of the Duke Energy Corporation Directors’ Savings Plan II.
Payment shall be in the form of one (1) share of Common Stock for each full
vested unit of Phantom Stock and any partial vested Phantom Stock unit shall be
valued on the basis of the corresponding part of the Fair Market Value of a
share of Common Stock on the date the respective partial Phantom Stock unit
become vested and shall be paid in cash.

 

2

 


--------------------------------------------------------------------------------



 

Section 6.          No Right to Continue to Be an Independent Director. Nothing
in this Agreement or in the Plan shall confer upon the Grantee the right to
continue as an Independent Director or to be nominated as a candidate for
re-election as an Independent Director.

 

Section 7.          Nonalienation.  The Phantom Stock units and Dividend
Equivalents subject to this Award are not assignable or transferable by the
Grantee. Upon any attempt to transfer, assign, pledge, hypothecate, sell or
otherwise dispose of any such Phantom Stock unit or Dividend Equivalent, or of
any right or privilege conferred hereby, or upon the levy of any attachment or
similar process upon such Phantom Stock unit or Dividend Equivalent, or upon
such right or privilege, such Phantom Stock unit or Dividend Equivalent or right
or privilege, shall immediately become null and void.

 

Section 8.          Determinations.  Determinations by the Board, or its
delegatee, shall be final and conclusive with respect to the interpretation of
the Plan and this Agreement.

 

Section 9.          Governing Law.  The validity and construction of this
Agreement shall be governed by the laws of the state of North Carolina
applicable to transactions taking place entirely within that state.

 

Section 10.        Conflicts with Plan and Correction of Errors.  In the event
that any provision of this Agreement conflicts in any way with a provision of
the Plan, such Plan provision shall be controlling and the applicable provision
of this Agreement shall be without force and effect to the extent necessary to
cause such Plan provision to be controlling. In the event that, due to
administrative error, this Agreement does not accurately reflect a Phantom Stock
Award properly granted to Grantee pursuant to the Plan, the Corporation, acting
through its Executive Compensation and Benefits Department, reserves the right
to cancel any erroneous document and, if appropriate, to replace the cancelled
document with a corrected document. It is the intention of the Corporation and
the Grantee that this Award not result in unfavorable tax consequences to
Grantee under Code Section 409A. Accordingly, Grantee consents to such amendment
of this Agreement as the Corporation may reasonably make in furtherance of such
intention, and the Corporation shall promptly provide, or make available to,
Grantee a copy of any such amendment.

 

NOTWITHSTANDING THE FOREGOING, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
__________

 

3

 


--------------------------------------------------------------------------------



 

__, 2005, has signed a duplicate of this Agreement, in the space provided below,
and returned the signed duplicate to the Executive Compensation and Benefits
Department - Phantom Stock (PB04A), Duke Energy Corporation, P. O. Box 1244,
Charlotte, NC 28201-1244.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Award.

 

ATTEST: DUKE ENERGY CORPORATION  
  By: ________________________________
Corporate Secretary By:
Its: ________________________________
Chairman and Chief Executive Officer

 

 

 

Acceptance of Phantom Stock Award

 

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this _____ day of _____________________, 2005.

 

 

 
_______________________________
Grantee’s Signature

_______________________________
(print name)

_______________________________
(social security number)

_______________________________
(address)

_______________________________

 

 

 

4

 

 

 